Citation Nr: 0414427	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-21 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	AMVETS



ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The veteran served on active duty in the United States Navy 
from June 1959 to May 1963.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  January 2003 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This case is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his representative if further action is required 
on their part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.



The veteran claims exposure to asbestos in service during his 
participation in "rehabing" [sic] Navy ships, including the 
USS Kitty Hawk.  Specifically, he argues that he was assigned 
the tasks of cleaning and painting the ship and that he lived 
on board the ship during the rehabilitation process.  In a 
July 2003 statement of the case, the RO noted that the 
Dictionary of American Fighting Ships shows that the USS 
Kitty Hawk was in the San Francisco, California, naval 
shipyards from November 1961 to September 1962 for 
alterations.  The veteran's service personnel records show 
that he was assigned to the USS Kitty Hawk during that period 
of time.  The RO noted that the Naval Sea Systems Command has 
issued data that a service member with the Navy rating of 
Seaman had a minimal probability of exposure to asbestos.  
The veteran's rating was Seaman.  He argues that insofar as 
he was more directly involved in the rehabilitation his 
exposure was more than minimal.

With regard to any post-service exposure to asbestos, the 
veteran stated to a VA medical examiner in May 2003 that, in 
his 32 years of work as an electrician for a power and light 
company, he believed that he had exposure to asbestos.  The 
record also indicates that the veteran used tobacco.  

Based on the above, further development concerning the nature 
and extent of the veteran's in-service and post-service 
exposure to asbestos is warranted.

Additionally, the existing medical evidence is inconsistent 
with respect to whether the veteran in fact meets the 
criteria for a diagnosis of asbestosis.  For example, in 
December 2001, a private physician reported that a chest X-
ray showed findings typical of previous asbestos exposure 
indicating asbestosis.  However, in August 2002, another 
private physician read a chest X-ray as showing no active 
lung disease, noting mild chronic interstitial lung changes.  
Then, a VA examiner in May 2003 found no significant lung 
disease, but noted morbid obesity as possibly contributing to 
the veteran's claimed shortness of breath.  That examiner 
also noted the veteran's history of cigarette smoking.  

Due to the lack of clarity with respect to the existence and 
etiology of current respiratory disability, the Board finds 
that VA's duty to assist the veteran requires that he be 
afforded a pulmonary examination by a physician who will be 
asked to determine if a diagnosis of asbestosis is 
appropriate and, if so, offer an opinion as to the likelihood 
that such asbestosis is related to the veteran's claimed 
exposure to asbestos in service.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should send the veteran a 
letter requesting that he provide more 
detailed information concerning his 
activities in service involving 
alteration of ships, to include the USS 
Kitty Hawk, and his post-service 
activities as an electrician, as well as 
any other in-service and/or post-service 
activities or circumstances that may have 
involved exposure to asbestos.  The 
veteran should state the nature of the 
activities, as well as the duration of 
time he participated in such.

2.  The RO should arrange for the veteran 
to undergo a pulmonary examination by a 
physician with appropriate training and 
expertise to determine whether the 
veteran has asbestosis or other lung 
disease(s).  The claims file MUST be 
provided to the examiner and review of 
such should be reflected in the completed 
examination report.  All indicated 
diagnostic studies should be performed.  
The examiner is requested to opine 
whether it is more likely (greater than 
50 percent probability) or, less likely 
(less than 50 percent probability) that 
asbestosis, if diagnosed, or any other 
currently diagnosed lung/respiratory 
disability is related to in-service 
asbestos exposure or other incident of 
the veteran's active service.  A 
rationale should be provided for the 
opinion expressed, to include any 
inability to provide the requested 
opinion.

3.  After all indicated development has 
been satisfactorily completed, the RO 
should re-adjudicate the veteran's claim 
based on a consideration of all of the 
evidence of record.  If the decision 
remains adverse to the veteran, he and 
his representative should be provided 
with an appropriate supplemental 
statement of the case, to include 
citation to pertinent laws and 
regulations and a discussion of how such 
laws and regulations affect VA's 
decision.  The veteran and his 
representative should be afforded an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvement Act of 1994, Pub. L. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


